KENNEDY, Circuit Judge.
Plaintiffs, Inez Jean Seals and Terry Hurd, appeal the district court’s order granting summary judgment to defendant, J.C. Penny Life Insurance Co., in this breach of contract action.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, we affirm the judgment of the district court upon the reasoning employed by that court in its memorandum and order granting summary judgment entered on June 28,1999, and its memorandum and order denying plaintiffs’ request to alter or amend the judgment entered on July 26 and July 18 of 1999, respectively.